DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)". For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation ("DWT"). The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. 
Here, the claim language said “convert the summed confidence score to a rating, wherein the percentage of the confidence score equates to a specific number of rating units; normalize the rating using the rating normalization factor" present in independent claims 1 and 5 does not satisfy the written description requirement because the specification fails to support the scope of the genus claimed. Similar to LizardTech, the current claim covers all ways of converting and normalizing. However, the generic claim language appears in ipsis verbis in the current specification and there is no evidence that the specification contemplated all ways of converting and normalizing. Therefore, the limitations lack written description support.
	For their dependency from claims 1 and 5 and failing to cure the deficiency of said claims, claims 2-4 and 6-8 are also rejected under 112a.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving a request for an implicit rating, wherein the request comprises a product or service to be rated and a rating normalization factor; retrieving data comprising user generated content relating to the product or service; preprocess the data, wherein preprocessing prepares data for ingestion by a machine learning classifier; analyzing the preprocessed data for sentiment relating to the product or service; producing a confidence score, wherein the confidence score is a percentage of confidence relating to the sentiment of the user generated content towards the product or service; summing all the confidence scores from each one of the user generated content; converting the summed confidence score to a rating, wherein the percentage of the confidence score equates to a specific number of rating units; normalizing the rating using the rating normalization factor; and returning the normalized rating to the origin of the request.”
The limitations above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity and mental processes. That is, the method allows commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)  and concepts performed in the human mind (with the help of pen and paper). 
This judicial exception is not integrated into a practical application. In particular, the claim “a computer system comprising a memory and a processor; a rating system application programming interface comprising a first plurality of programming instructions stored in the memory and operating on the processor”, “a web and social media scraper”, “a machine learning engine” and “a machine learning classifier” (claim 1) and “a machine learning classifier” (claim 5). Each of the additional limitations, alone or in combination, is recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 109-114, 141-144) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a confidence score by a machine learning classifier is well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claims 2-4 and 6-8 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/5 without successfully integrating the exception into a practical application (a database, natural language processing, computer vision and facial recognition are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Novelty and Non-Obviousness
No prior art has been applied to claims 1-8 because Examiner is unaware of any prior art alone or in combination which discloses the limitations of the independent claims.
The closest prior art is Wang (US 20130268457). Wang discloses collecting review information, preprocessing the information for digestion by a machine learning classifier and analyzing the information relating to the product and producing a confidence score. However, it does not disclose summing all the confidence scores from each one of the user generated content and summing the confidence score to a rating and normalizing the rating.
The closest non-patent prior art Andreea Salinca, “Business reviews classification using sentiment analysis”, published by IEEE in 2016, hereinafter Salinca. Salinca discloses machine learning algorithms for classifying yelp reviews using sentiment analysis and natural language processing techniques. However, it does not disclose summing all the confidence scores from each one of the user generated content and summing the confidence score to a rating and normalizing the rating.
Relevant prior art is listed in PTO-1449 form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628